F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 24 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 PHIL W. COCHREN,

             Plaintiff - Appellant,

 v.                                                    No. 02-3325
                                                 D.C. No. 02-CV-2099-CM
 JOHN BARNES, V.P. Gen. Mgr.;                          (D. Kansas)
 and PEPSI AMERICAS, INC.,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff, proceeding pro se, filed an action against his former employer and

a vice-president of the company alleging violations of the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. § 621 et seq., and Title VII, 42 U.S.C. §

2000e et seq. Defendants filed a motion to dismiss alleging that Plaintiff had

failed to exhaust his administrative remedies. The district court granted

Defendants’ motion finding that it lacked subject matter jurisdiction because

Plaintiff had failed to exhaust his administrative remedies.

      Our review of the record and the briefs reveals that Plaintiff has not

exhausted his administrative remedies. Plaintiff has failed to present any

evidence that he complained to the EEOC regarding his termination or any other

acts of retaliation that form the basis for this lawsuit as required by 42 U.S.C. §

2000e-5(e)(1). Therefore, after a thorough review of the briefs and the record, we

affirm for substantially the same reasons set forth in the district court’s well-

reasoned July 22, 2002, Order.

      AFFIRMED.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-